FILED
                                                                    United States Court of Appeals
                                     PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        April 20, 2015

                                                                         Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                            Clerk of Court
                        _________________________________

DUSTIN ROBERT EASTOM,

      Plaintiff - Appellant

v.                                                         No. 14-5132

CITY OF TULSA, a municipal
corporation; JEFFREY MICHAEL
HENDERSON, individually and in his
official capacity;

      Defendants - Appellees,

and

BRANDON J. McFADDEN, individually
and in his official capacity; BUREAU OF
ALCOHOL, TOBACCO, FIREARMS
AND EXPLOSIVES, an agency of the
United States of America,

      Defendants.
                        _________________________________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF OKLAHOMA
                      (D.C. No. 4:11-CV-581-HE-PJC)
                   _________________________________

Submitted on the briefs:*


      *
        After examining the briefs and appellate record, this panel determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
Stanley D. Monroe and Kirsten Louise Palfreyman, Monroe & Associates, Tulsa,
Oklahoma, for Appellant.

Clark O. Brewster, Guy A. Fortney, and Mark B. Jennings, Brewster & De Angelis,
P.L.L.C., Tulsa, Oklahoma; and Gerald M. Bender, Litigation Division Manager, City
Hall, Tulsa, Oklahoma, for Appellee.
                       _________________________________

Before HARTZ, HOLMES, and MATHESON, Circuit Judges.
                  _________________________________

       For the second time, Dustin Eastom attempts to appeal the district court’s order

granting summary judgment to the City of Tulsa and Jeffrey Henderson, a Tulsa police

officer. Mr. Eastom attempted to appeal the same order in 2014, but we dismissed for

lack of jurisdiction. See Eastom v. City of Tulsa, 563 F. App’x 595, 595 (10th Cir. 2014)

(unpublished). We again dismiss Mr. Eastom’s appeal for lack of jurisdiction because

the district court’s order is still not final.

                                       I. BACKGROUND

       In 2011, Mr. Eastom filed claims for, inter alia, malicious prosecution under 42

U.S.C. § 1983 against the City of Tulsa, Mr. Henderson, and Brandon McFadden, who

was an agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”).

Mr. Eastom also alleged a negligence claim under Oklahoma’s Governmental Tort

Claims Act against the City of Tulsa.1



       1
         Mr. Eastom also lodged a § 1983 claim against the ATF and Federal Tort
Claims Act claims against the United States and the ATF. The district court
dismissed each of these claims with prejudice on July 3, 2012, so they do not affect
our jurisdictional analysis.

                                                 -2-
       After Mr. Eastom filed suit, Mr. McFadden filed for Chapter 7 bankruptcy. Mr.

McFadden notified the district court that Mr. Eastom’s claim against him was thereby

automatically stayed under 11 U.S.C. § 362.2

       The district court entered summary judgment for the City of Tulsa and Mr.

Henderson, dismissing Mr. Eastom’s § 1983 claims with prejudice. It also declined to

exercise supplemental jurisdiction over his state law claim against the City of Tulsa and

therefore dismissed it without prejudice. All that remained was Mr. Eastom’s § 1983

claim against Mr. McFadden, which continued to be stayed under 11 U.S.C. § 362.

       Mr. Eastom appealed the district court’s summary judgment order, and we ordered

Mr. Eastom to show cause why his appeal should not be dismissed for lack of jurisdiction

because there was no final judgment as to all parties. Eastom, 563 F. App’x at 596. Mr.

Eastom returned to the district court, and voluntarily dismissed his claim against Mr.

McFadden without prejudice, and the district court re-entered judgment. Mr. Eastom

then responded to our order to show cause, arguing his voluntary dismissal of the claim

against Mr. McFadden made the district court’s summary judgment order final because

he was time-barred from refiling the claim. Id.

       We concluded Mr. Eastom’s voluntary dismissal without prejudice was

insufficient to render the district court’s order a final judgment as to all parties because

Mr. Eastom could refile his claim against Mr. McFadden. Id. We noted Mr. Eastom


       2
         Filing a bankruptcy petition automatically stays the “continuation . . . of a
judicial . . . action or proceeding against the debtor that was or could have been
commenced before the commencement of the case under this title.” 11 U.S.C.
§ 362(a)(1).
                                             -3-
conceded the stay was still in place as to his claim against Mr. McFadden. Id.3 We

explained Mr. Eastom could refile this claim due to Oklahoma’s savings statute, Okla.

Stat. tit. 12, § 100, which allows civil plaintiffs an additional year to refile claims that fail

on a ground other than on the merits, even if the claim’s original statute of limitations has

expired at the time of refiling. Eastom, 563 F. App’x at 596. The savings statute

therefore allowed Mr. Eastom to refile against Mr. McFadden for one year after the

voluntary dismissal without prejudice. We limited our analysis to Oklahoma’s savings

statute and did not discuss whether the automatic stay tolled the statute of limitations

applicable to Mr. Eastom’s claim against Mr. McFadden. Id. at 595-97.

       Since Mr. Eastom’s first appeal, there has been no new activity in the case before

the district court. Mr. Eastom has simply waited for time to pass, and he filed this second

appeal after one year had elapsed from when he voluntarily dismissed his claim against

Mr. McFadden. He has not demonstrated the stay has been lifted, and the bankruptcy

court’s docket reveals no activity since his prior appeal. See In re McFadden, Ch. 7 Case

No. 12-50013-rjl7 (Bankr. N.D. Tex. filed Jan. 13, 2012). It therefore appears the § 362

stay still remains in place.

       In response to his second appeal, we again ordered Mr. Eastom to show cause why

his appeal should not be dismissed for lack of jurisdiction. He contends the district

court’s order is final as to all parties because his voluntary dismissal is effectively with



       3
         Before either of Mr. Eastom’s appeals, Mr. Eastom and Mr. McFadden
stipulated to lifting the § 362 stay as to Mr. Eastom’s claim, but Mr. Eastom has not
provided us or the district court with a bankruptcy court order lifting the stay.
                                              -4-
prejudice now that the extra time provided by Oklahoma’s savings statute has elapsed.

Appellees subsequently filed a motion to dismiss the appeal for lack of jurisdiction.

                                      II. DISCUSSION

        Whether we have jurisdiction depends on whether Mr. Eastom can refile his claim

against Mr. McFadden. If he can refile the claim, then the district court’s summary

judgment order is not final and we do not have jurisdiction. But if Mr. Eastom cannot

refile the claim, the district court’s order is final and we have jurisdiction.

        Whether Mr. Eastom can refile his claim against Mr. McFadden depends on the

interplay among three statutes: (1) the applicable statute of limitations, (2) Oklahoma’s

savings statute, and (3) the bankruptcy stay statute. In Mr. Eastom’s first appeal, we

relied exclusively on the savings statute to determine Mr. Eastom could refile his claim

against Mr. McFadden. We again rely on the savings statute to conclude we lack

jurisdiction because of the relationship between the savings statute and the bankruptcy

stay.

        Under 28 U.S.C. § 1291, we have jurisdiction to review “all final decisions of

the district courts of the United States.” “A decision is ‘final when it ends the

litigation on the merits and leaves nothing for the court to do but execute the

judgment.’” United States v. Copar Pumice Co., Inc., 714 F.3d 1197, 1204 (10th Cir.

2013) (quoting In re Motor Fuel Temperature Sales Practices Litig., 641 F.3d 470,

481 (10th Cir. 2011)). “The critical determination as to whether an order is final is

whether plaintiff has been effectively excluded from federal court under the present



                                             -5-
circumstances.” Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1275 (10th Cir.

2001) (quoting Facteau v. Sullivan, 843 F.2d 1318, 1319 (10th Cir. 1988)).

         “Our general rule is that a party cannot obtain appellate jurisdiction where the

district court has dismissed at least one claim without prejudice because the case has

not been fully disposed of in the lower court.” Jackson v. Volvo Trucks N. Am., Inc.,

462 F.3d 1234, 1238 (10th Cir. 2006). Similarly, “[p]arties may not confer appellate

jurisdiction upon us by obtaining a voluntary dismissal without prejudice of some

claims so that others may be appealed.” Heimann v. Snead, 133 F.3d 767, 769 (10th

Cir. 1998); see also Cook v. Rocky Mtn. Bank Note Co., 974 F.2d 147, 148 (10th Cir.

1992).

         Mr. Eastom argues the district court’s summary judgment has ripened into a final

judgment because the time allowed by the savings statute has expired for his claim

against Mr. McFadden, meaning the claim is now effectively dismissed with prejudice.

He is wrong because the bankruptcy stay continues to toll the running of the statute.

         Oklahoma’s savings statute provides,

         If any action is commenced within due time, and . . . the plaintiff fail[s] in
         such action otherwise than upon the merits, the plaintiff . . . may commence
         a new action within one (1) year after the . . . failure although the time limit
         for commencing the action shall have expired before the new action is filed.

Okla. Stat. tit. 12, § 100. In Brown v. Hartshorne Public School District No. 1, 926

F.2d 959, 962 (10th Cir. 1991), abrogated on other grounds by Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 114 (2002), we held the Oklahoma savings statute

applies to § 1983 claims. Accord Williams v. City of Guthrie, 109 F. App’x 283, 286


                                              -6-
(10th Cir. 2004) (unpublished) (cited for persuasive value, see Fed. R. App. P. 32.1;

10th Cir. R. 32.1(A)).

       In Don Huddleston Construction Co. v. United Bank & Trust Co., 933 P.2d 944

(Okla. Civ. App. 1996), the Court of Civil Appeals of Oklahoma interpreted the interplay

between an automatic stay under 11 U.S.C. § 362 and Oklahoma’s savings statute. The

court interpreted Oklahoma law as follows: “[W]henever a person is prevented from

exercising his legal remedy by some paramount authority, the time during which he is

thus prevented is not to be counted against him in determining whether the statute of

limitations has barred his right.” Id. at 947. Because the automatic stay imposed by

§ 362 prevents plaintiffs from exercising legal remedies against a debtor, the court held

“Oklahoma law prevents the running of the period set forth in § 100”—the savings

statute—while the automatic stay is in place. Id. at 947-48. “The refiling period thus

[does] not begin to run against [Mr. Eastom] until the restraint of the bankruptcy stay

[has] lifted with the dismissal of the bankruptcy case.” Id. at 948.

       Mr. Eastom’s claim against Mr. McFadden is not time-barred because the stay is

still in place, and Oklahoma law tolls the savings statute until the § 362 automatic stay is

lifted. The district court’s summary judgment order therefore remains non-final. We still

lack jurisdiction.4


       4
         We need not examine the interplay between the bankruptcy stay and Oklahoma’s
two-year statute of limitations for § 1983 claims. But we note this is a potential
alternative basis for our lack of jurisdiction. To calculate the statute of limitations
applicable to a § 1983 claim, including any tolling rules, we generally look to state law.
Wallace v. Kato, 549 U.S. 384, 394 (2007). The statute of limitations for Mr. Eastom’s
claim against Mr. McFadden is based on Oklahoma law, which provides for a two-year
                                            -7-
                                   III. CONCLUSION

       We grant the Appellees’ motion to dismiss Mr. Eastom’s appeal. Without a

final judgment, we lack jurisdiction.

                                          ENTERED FOR THE COURT



                                          Scott M. Matheson, Jr.
                                          Circuit Judge




statute of limitations. Beck v. City of Muskogee Police Dept., 195 F.3d 553, 557 (10th
Cir. 1999). Although Don Huddleston’s holding involved the tolling of Oklahoma’s
savings statute, the reasoning of that case indicates the bankruptcy stay also would toll
the statute of limitations.
         Additionally, 11 U.S.C. § 108(c) provides a minimum 30-day extension of the
statute of limitations once the bankruptcy stay is lifted. 11 U.S.C. § 108(c) (“[If] an order
entered in a nonbankruptcy proceeding . . . fixes a period for commencing or continuing a
civil action in a court other than a bankruptcy court on a claim against the debtor . . . and
such period [had] not expired before the date of the filing of the petition, then such period
does not expire until the later of . . . (1) the end of such period, including any suspension
of such period . . . or (2) 30 days after the notice of the termination or expiration of the
stay . . . with respect to such claim.”).
                                            -8-